Title: To George Washington from Edmund Randolph, 8 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)
          Sir
          Philadelphia Oct: 8. 1794. 11 o’clock.
        
        I was honored by your private letter of the 6th instant, about half an hour ago; and immediately delivered to Mrs Washington the one, addressed to her.
        
        Mr Butler and Mr Brown, of the Senate, called to learn the intelligence from Europe. I considered their title to read the dispatches, as being no better, than that of other men; and I told them verbally only what I have told others. With the former gentleman, some discussion arose, how far the senate might call for the papers, relative to the negotiation; he did not, however, apply the remark to himself as an individual. I cut the matter short, by observing, that he knew my opinion to be, that the President was bound in duty, and possessed the right, to withold whatsoever he thought improper to be communicated. I could not help asking at the same time, whether the example of Mr Edwards, which I mentioned to you in a late letter, did not prove, that senators could disclose secrets, as well as other folks.
        There is nothing so little talked of as the yellow fever. I believe, that I am almost the only inquirer after it; and those, to whom I address myself, seem to take time to recollect themselves, as if the subject was a perfect stranger to their memory.
        General Knox is with me; and we shall have ready for the express of monday the analysis of an address to congress. Mrs Washington and family were well this morning. I have the honor to be, sir with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph.
        
      